IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0263
                             Filed August 15, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL ALEXANDER LAJEUNESSE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.



      Michael LaJeunesse challenges his restitution plan of            payment.

AFFIRMED.



      Patrick W. O'Bryan of O’Bryan Law Firm, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                         2


McDONALD, Judge.

       Michael LaJeunesse was convicted of attempted murder and willful injury

and sentenced to a term of incarceration not to exceed thirty-five years. This court

affirmed his convictions on direct appeal. See State v. LaJeunesse, No. 17-0507,

2018 WL 1099024, at *1 (Iowa Ct. App. Feb. 21, 2018). This appeal arises out of

LaJeunesse’s challenge to the district court’s order on restitution. Lajeunesse was

ordered to pay restitution in the amount of $11,234.70. Pursuant to a restitution

plan of payment, Lajeunesse was to pay twenty percent of all of credits to his

institutional account to satisfy his restitution obligation. LaJeunesse challenged

the restitution plan of payment. Following a restitution hearing, the district court

ordered the amount of restitution remain the same but modified the restitution plan

of payment by reducing the amount to be withheld from LaJeunesse’s institutional

account from twenty percent to fifteen percent. On appeal, LaJeunesse contends

the district court erred in failing to make a finding that LaJeunesse had the

reasonable ability to pay restitution.

       We conclude LaJeunesse’s claim is without merit. Implicit in the district

court’s reduction of withholding from LaJenuesse’s institutional account is the

finding that LaJenuesse had the reasonable ability to pay the restitution ordered.

See State v. Klawonn, 688 N.W.2d 271, 274 (Iowa 2004) (setting forth standard of

review); State v. Van Hoff, 415 N.W.2d 657, 649 (Iowa 1987) (“A determination of

reasonableness, especially in a case of long-term incarceration, is more

appropriately based on the inmate’s ability to pay the current installments than his

ability to ultimately pay the total amount due.”); Clark v. State, No. 15-1280, 2017
WL 2461410, at *3 (Iowa Ct. App. June 7, 2017) (holding the defendant had the
                                          3


reasonable ability to pay when payment was capped at twenty percent of the

offender’s institutional account credits). We affirm the district court’s order without

further opinion. See Iowa Ct. R. 21.26(1)(a) and (e).

       AFFIRMED